Case 5:17-cv-01302-D Document 53-11 Filed 01/18/19 Page 1 of 8

lo

 

2512 W. INTERSTATE 44 SERVICE ROAD-OKLAHOMA CITY, OK 73112
VOICE: 405.722.5800 FAX: 405.602.3863 www.preconstructionservices.com

 

Initial Cost Report

August 23, 2018

Mr. R. Greg Andrews

Robinson Renaissance, | 1th Floor
119 N. Robinson

Oklahoma City, OK 73106

Re: Smith Residence — 314 8th Street- Cushing, OK
Dear Mr. Andrews,

On April 20, 2018, I made a site visit along with yourself, we met and made a walk-
through to tour the issues to the Smith Residence in Cushing, Oklahoma. Also present
was Mr. Steve Ford. PE, PHD, representing ZFI Engineering, Inc. and the opposing
Attorney, Mr. Adam Engel of Mansell, Engel and Cole Law Firm, to observe and take
photographs of the damage issues . During the site visit, I made observations and
familiarized myself with the site.

Site Observations:

During my site visit, I took 67 photos (photos can be supplied upon request). I started my
observations with the direction of Mr. Ford of ZFI Inc. Mr. Ford had difficulties
distinguishing between an aged structure, deferred maintenance and possible earthquake
damage. It was difficult to see and plaster cracking in the walls, since the walls were
incapsulated with plywood paneling. Most of the ceilings were incapsulated with
acoustical tile, making it difficult as well, to observe any ceiling plaster cracking.

The carpet was pulled back, to observe the cracking in the northeast bedroom concrete
floor. Steve Ford recommended digging from the outside, for the depth of the footing.
Both of us excavated in two locations: 1) The north wall of the Northeast bedroom

PLAINTIFF'S
i EXHIBIT

ih

 
Case 5:17-cv-01302-D Document 53-11 Filed 01/18/19 Page 2 of 8

addition and 2) The east wall of the living room. The bedroom appeared to have no
foundation footing, and the living room foundation consisted of masonry stone rubble,
approximately 10” below the wood plate. Mr. Ford looked into the attic through the
kitchen ceiling access scuttle and under the house, through the master bedroom closet
floor access.

Based on Mr. Ford’s findings, the earthquake damage he could visibly observe, was four
(4) to six (6) brick column supports, supporting the floor structure under the house, were
partially dislodged. I observed 171 photos Mr. Ford supplied to me from our site visit on
April 20". Since Mr. Ford was the only person from our site visit who crawled under the
house, I reviewed the photos he produced showing the dislodged brick pilasters.

Estimate Methodology:

Before attending the site visit, I reviewed the Rimkus Consulting Group Inc. — Ms. Lisa
M. Holliday, PE, PHD Report, to familiarize myself with the background of issues of the
structural failures. On page 3 of her Report, Ms. Holliday mentioned that the Smith’s
stated “the front door would not close, and they replaced it.” Other than the door, I could
not find any other items from her report for me to estimate.

Mr. Ford relayed to me the issues with the brick pilasters under the house. I discussed
with Mr. Ford, the difficulties of accessing to repair the brick pilasters. Mr. Ford
suggested I need to estimate the cost of accessing the floor by pulling back the carpet and
cutting two holes in the wood floor system either side of the north/south running floor
beam, for personnel access, materials and equipment. These access points would most
likely be in the living room and one of the bedrooms.

Once the access is made, it would be necessary to shore the structure and then remove
and clean the bricks for proper replacement with new mortar. The estimate also includes
the subfloor repair, the patching of hardwood flooring and staining finish. The carpet
would be relayed as well.

It is my understanding that the goal is to perform the repairs as quickly as possible to
minimize the Smith’s interruption.

Documents supplied to my firm were the following:
ZFI findings as described above
Rimkus Consulting Group, Inc. Report of Findings— dated 09.18.2017

 

Additional work not included in the cost estimate:

1) Costs for Rentals, Lodging during the repairs for the Smith Residences
2) Costs for removal, storage, and replacement of loose furnishings.
Case 5:17-cv-01302-D Document 53-11 Filed 01/18/19 Page 3 of 8

Qpinions:

The Cost Estimate provided with this Report is based on conclusions of the ZFI findings
and opinion of repairs along with my own visual observations and experience.

Facts and Data:

The unit Costs are based on: Gordian - R.S. Means 2018 Residential Cost Data 37"
annual edition.

Conclusion:

This is my “Initial Cost Report,” and I reserve the right to further clarify/modify my
estimate after review of any further analysis or any other supplemental reports,
depositions or other engineering information, if provided, relating to this case after the
date of this Cost Report.

Repair Estimate, as described above:

Estimmate.........ccscccccccccccccccevauccuccancaunssccccccssccscees $8,523
Totals.......cccccsccccccccccccccccccccccccceseeceseseess SO, 523

(See attached for breakdown.)

QUALIFICATIONS + AFFILIATIONS

B.S. DEGREE ENGINEERING TECHNOLOGY-OKLAHOMA STATE UNIVERSITY 1976

A.S. DEGREE CONSTRUCTION MANAGEMENT TECHNOLOGY-OKLAHOMA STATE
UNIVERSITY 1976

MECHANICAL & ELECTRICAL ESTIMATING — R.S. MEANS CERTIFIED 2000

FACILITIES ESTIMATING SEMINAR -R.S. MEANS 2000

DESIGN AND CONSTRUCTION COMMITTEE-OKLAHOMA CITY MEMORIAL 1995-1998
AMERICAN SOCIETY OF PROFESSIONAL ESTIMATORS-CPE CERTIFIED 2005

CHARTER MEMBER ASPE OKLAHOMA CITY-LANDRUN CHAPTER 80

ASPE-OKLAHOMA CITY-LANDRUN CHAPTER 80 — PRESIDENT 2008-2011,
ASPE-OKLAHOMA CITY-LANDRUN CHAPTER 80 —- MEMEBERSHIP-CHAIR 2013-PRESENT
ASPE-NATIONAL INDUSTRY AWARENESS COMMITTEE-CHAIR 2011-2013
ASPE-NATIONAL MEMBERSHIP COMMITTEE-CHAIR 2013-2014

ASPE-NATIONAL AWARDS COMMITTEE-CHAIR 2014-2017

ASPE-NATIONAL CERTIFICATION COMMITTEE-CHAIR 2018-PRESENT

BILL GLASS CHAMPIONS FOR LIFE-PRISION MINISTRY TEAMATE

CENTRAL OKLAHOMA — AIA AFFILIATE MEMBERSHIP 2000-PRESENT
CERT-CONSULTING ESTIMATORS ROUNDTABLE 2015-PRESENT -

CERT-CONSULTING ESTIMATORS ROUNDTABLE - NATIONAL PRESIDENT 2018-PRESENT
Case 5:17-cv-01302-D Document 53-11 Filed 01/18/19 Page 4 of 8

List of Publications authored by Witness:
EXPERT WITNESS: QUESTIONS TO ANSWER BEFOREHAND

MAY/JUNE 2018 “DCD MAGAZINE” PAGE 56

PARALLEL ESTIMATES AS A MONEY-SAVING PRACTICE
NOV./DEC. 2016 “DCD MAGAZINE” PAGE 10

BIM UPDATE-NATIONAL INSTITUTE OF BUILDING SCIENCES CONVENTION
APRIL 2013 “ESTIMATING TODAY” PAGE 21

THE “BUZZWORDS?” of BIM
APRIL 2012 “ESTIMATING TODAY” PAGE 23

CERTIFIED BIM ESTIMATORS?
MARCH 2013 “ESTIMATING TODAY” PAGE 6

MEMBER PROFILE-NATIONAL INDUSTRY AWARENESS COMMITTEE CHAIR — SOUTHWEST
REPRESENTATIVE
DECEMBER 2011 “ESTIMATING TODAY” PAGE 6

INDUSTRY AWARENESS — ESTIMATING & BIM
OCTOBER 2011 “ESTIMATING TODAY” PAGE 9

LITIGATION COSTING PAST 4 YEARS:

ROSS WEAVER & 2018 FOSHEE & YAFFE
ALEXANDRA STANKUS VS. FOUNDATIONS AND OKLAFIOMA CITY.OK
S and D HOMES WEEP HOLE [ISSUES

YUKON, OK

DEPOSITION/SETTLED

BEST WESTERN PLUS 2017 MARVIN LAWS, P.C
508 EAST MAIN ST. FOUNDATION ISSUES MUSTANG, OK
CUSHING, OK

BIRD RESIDENCE 2016 CARTCART DOOLEY
700 CABELLA COURT WATER ISSUES OKLAHOMA CITY. OK
NORMAN, OK

DEPOSITION

SETTLED

TIMBERLAKE CONSTRUCTION vs 2016 DENTON LAW FIRM
NN PROPERTIES PUNCHLIST ISSUES MUSTANG, OK
CJ-2015-1312

OKLAHOMA COUNTY

DEPOSITION

WMATA-TRANSIT CENTER 2016 AKIN, GUMP, STRAUSS
SILVER SPRING, MARYLAND LIFE CYCLE COSTS  HAUER & FELD LLP
DEPOSITION

SETTLED
Case 5:17-cv-01302-D Document 53-11 Filed 01/18/19 Page 5 of 8

4900 CORONADO BRIDGE COURT
FOUNDATION FAILURE
EDMOND, OK

SETTLED

REPLACE WALKER RES.
TUTTLE , OK

STRATFORD v. FOOTLOCKER
7307 NORTH MacARTHUR
OKLAHOMA CITY

SETTLED

HAYS VS. FARMERS
CLINTON, OK

FRANK LOVE RESIDENCE
NICHOLS HILLS, OK
SETTLED

ROSSCO V. CHECOTAH
CHECOTAH HIGH SCHOOL
CHECOTAH, OK.
DEPOSITION/SETTLED

WALLING RESIDENCE
3808 MANNING RD.
EL RENO, OK
1-DEPOSITION

WOMBLE RESIDENCE
1817 GUILFORD LANE
NICHOLS HILLS, OK

GAINES vs TIMBERCRAFT HOMES
EDMOND, OK
SETTLED

LECLEREC RESIDENCE
5715 HARPER CREEK TRAIL
EDMOND, OK
2-DEPOSITIONS
ARBITRATION WITNESS

WESTERN HEIGHTS VS
KB CONSTRUCTION, INC.
CASE NO. CJ-201 1-7230
OKLAHOMA COUNTY
SETTLED

2016
FOUNDATION ISSUES

2016
TORNADO DAMAGE

2016
BUILDING REPLACE

2016
REVIEW ESTIMATE

2015
FIRE ESTIMATE
INS. REVIEW

2014
ESTIMATING
EXCAVATION

2014
ESTIMATING
TORNADO DAMAGE

2014
ESTIMATING
WATER DAMAGE

2014
ESTIMATING

2014

ESTIMATING
MASONRY/STUCCO/
DRY WALL/ROOFING
ISSUES

2014
ESTIMATING
ROOF REPAIR

HARRISON & MECKLENBERG
LAW FIRM — KINGFISHER, OK

GIVENS LAW FIRM
OKLAHOMA CITY

McAFEE & TAFT , P.C.
OKLAHOMA CITY, OK

FRAILEY, CHAFFIN, CORDELL
PERRYMAN & STERKEL
CHICKASHA, OK

LOVE’S STORES

STEIDLEY & NEAL
TULSA, OK

HELMS & GREENE, LLC
OKLAHOMA CITY, OK

HELMS & GREENE, LLC
OKLAHOMA CITY, OK

ANDREW KARIME
OKLAHOMA CITY, OK

WHEELER, WHEELER,
MORGAN, FAULKNER &
BROWN

BROWN & BROWN, PC
OKLAHOMA CITY
Case 5:17-cv-01302-D Document 53-11 Filed 01/18/19 Page 6 of 8

Statement of Compensation in this case:

Estimating services, meetings, site visits and travel time: $120 per hour
Depositions and Prep: $140 per hour
Court Witness, Arbitration Witness and prep: $150

(rates are subject to change after one year of retainment)

(PCSI uses it’s proprietary software and reserves the right to protect it’s own interests. The Client will
have no rights to the software itself, yet the work produced in protected format, may be provided on a
limited basis)

My opinions and conclusions as expressed in this report are based upon my
education, training, work experience and general familiarity with supporting data in my
areas of expertise, and the information provided to me by you, as well as my familiarity
with the standards of practice of construction in the community. I have a Bachelor’s of
Science in Engineering Technology and Associate Degree in Construction Management
Technology. I am a Certified Professional Estimator. Although my expertise is focused
on estimating, I am often asked to give an opinion on scheduling, project phasing,
constructability, site staging and market conditions as related to a particular project.

David Battle - FCPE, CERT

 
   
 

   

@\cAN SO
& ao Battia, a KN
rs E +

a m

      
     

* aa
fo. 100041 1105

2 Certified z
~<a Profexional oO
s Esthaator AS

, Exp. OF/ 11/2024 -

8 SS

SSionaL™

     
Case 5:17-cv-01302-D Document 53-11 Filed 01/18/19 Page 7 of 8

DU ‘Sao1AIaSg UOHONSUOD dd

8LOz/zc/8

 

€75‘8 $ TWLOL
€7S'8 $ NMOQOM Vas - ALVINILSS GAHOVLLV 33S
WLOL SLVIWILSS

8T0z/z2/8 ‘aLva

‘dul ‘SadIAIag UOIZINI4SUOD aid MOLVWILSS

970-8T # BLVWILSS

STIALIIWLIGSOH DNIHSND = :-HOS GaN Vdd

VINOHVTXO ‘ONIHSND 134duLS HLS LSW4 PTE *NOILW9O1
JINAGISIAY HLIINS *LOaroud
AYVINWNS ALVIWILSA LSOD

WrOd"sad1ALaSUOHINIISUOISIT' MMM EQBE"ZO9'SOP “XV OOBS'TZL'SOP “ADIOA
ZIIEL MO ‘ALID WAOHVTHO-GVOU ADIAUAS Fr ALVLSUDLNI “MA 71ST

“INI ‘SIDIAUIS NOLLINULSNOS ud

&°

 

MO ONIHSND - SONACISSAY HLINS
“ONI ‘SSDIANAS NOILONYLSNOO 3d BLOz/ Zee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17-cv-01302-D Document 53-11 Filed 01/18/19 Page 8 of 8

Case 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ooezs's || WLOL be
POL %00'6 S333 ONIMSBANIDNS] 8 IWYNLOALIHONY | Oe
bid %00'01 ADNAODNILNOSD NOILVHOLS3e | 6e
bLS‘L %00'22 AONVYNSNI 8 LlIdOUd/AOVSHYSAO YOLOVYLNOD) 82
ce6 00°02 SNOILIGNOS 1IVYAN39 | 22
bso'y 0 ve pee'e Sed ‘STWLOL GNS| 92
vz
oo'osy lo oo"a 0 ooo op 08'0 0 000 4S/009 040] O91] 8960 Ladavo AVTauY 4
rT Q o0'0 o ooo Szb govzt = fZb 66°91 val azea| azel} 1660 SWvad ONY YOOd LNOWS LNIVd zz
Be'0E 0 po'o 0 po'o tz ech ob o9'0 Js/oL oore] zsez] Lad S$Y0014 GOOM HSINIS bZ
Or'ealz lo oo"o 0 ooo vor es9 bbb ave As}9L ager] aL6z] 960] 4Sd 19°0 AS 6er'L C3HSINIS LON ‘.b/b-2X.22/S2 WWO HOLWd oz
SAHSINIS/| 6)
dz'v0z Q 00"0 0 000 Ze pre 2st Er2gl valh advo] ov oz] 4280 JYVMGYVH HSINIZ yOod gL
€2'%2p lo 00°0 0 00°0 9 Zb'ob BLE besZe val osse] oez}] = zted GIOWNSIE ONY ENP IONI YOO 1VL3IW LNOYS MAN db
ASd ¥r'0 JS Geb'l syooa|st
22°06 0 ‘00°0 0 ooo ot ecz ss bre AS/OL zspa) alec} g4s0 YVINOAN Ali'v1 ..9X.b SOYVO8 HLIM YOO1SENS St
ASd 90°0 dS Ger'h AYLNAdYYD HONOY Ft
ZU6SL lo 00°0 0 ooo 6S) gz el a ao'o vale. Os9z] OL EZ] S10 SALV1d ONY SHOVf M3NDS - SINVA YOOT14 ONINOHS SAOWSY | et
O0'6bZ'b 0 ooo 0 o0'0 van svevt fo oo'o az oora] sieL| bard NOS NAWN109 ..9bX.9+ zu
JSd LE'L AS 6Et'L AYNOSYVI| +I
ez o ‘o0"0 o n0°0 &z eee 0 000 wall oozz| al'so] soso 3INVas YOOd AYXLNA LNOWS 3AOWSY OL
ve'db o bo'o 0 ooo BL beeb 0 00°0 Wall 00za} a1'so] soso 4YOOd AMLNa LNOUJ SAOWSY 6
z6'bzb o 00"0 0 ooo sty LSE 0 ooo fz osoz} also] sora TWLSIGAd YOO1d HOW3 LV SHOE AOVATYS 8
o8'79e lo po'o 0 o0'o ale £592 ov Ty valzt osgz] oZ'ez] = pStO SALV1d GNV SHOVP MANOS - SWW4g YOOT14 ONINOHS Z
92% 0 000 0 00'0 de ae 0 000 dsje Oove} Oz sa]  soKd WOOUdAE MS -MSIHL uZe/Sz X ..p/b-2 HOIMSLNI ONIMOO14 didtS-OW3G 9
96°22 0 000 9 oo'o tz ze 0 00'0 ds|@ aove} ozso]  sosd WOOH ONIAM -MSIHL 2/52 X ub/b-Z MOMMALNI ONINOO14 diS-OW3d $
ge'veL lo ‘00'0 2z bl'zz ELL vLzbL  {o 000 wall aozz| 916} — 1yzo} WOOGIE MS-SONINAdO YOO1s LNOMVS-OWAG v
ag'veL o oo'o zz blz ebL vezlt  |o 000 val aozz} 91°61]  +rzo WOOH ONIAIT-SONINSdO HOOT LNOMVS-OWsG £
eszh 0 000 0 oo'o el 20'0 0 000 As|6z1 ogo] oz'so] soso WOONGISE MS NI .LAaddvd WOVE TINd z
2v'6z iD 000 0 oo'0 6z 20°0 0 oo'a 4s| ler ogo} ozso] soso WOOU ONIAI NI .Laddvo Nova TINd z
dSd ceo 4S 6cr'L NOLLITOWSG|+
WLOL 1sod | IwLOL | 1809 | WLOL | 1809 | TWLOL | 1sod | Twiol | 1809 [LINN | ALD | SYSEWNN 3009 Iso OSL4 vauv NOUdIY9S3q}]
WLOL LOWYLNODANS ANAWdINDA woRvy Wis SNVAIN SHY 1Sso3 yoo14
“OMI ‘S3SIANSS NOLLONYLSNOS Jud ‘YOLVWILSA
NOILIGT TVANNY HLZE 8402 SLSOD TWLINIGISIY SNVIW SH MO ‘ONIHSND “LS H.LE LSW3 PLE ‘NOWLY9071
6er'l ‘dS vauv NO G3S¥G ONLLSOD LINN ALVWILS3 LSOD DISNSYO4 :NOLdmd9s830
elozeza  ‘AaLvd SLVWILSS Yilvd3ay Ylvd3aY AMVNOHLYVS JONACISAM HLINS :LOArONd
szoret =: SISATYNV LSOD SISNSNOS

 

 

E98E ZO9SOr ‘4 DORS'ZL'SOP ‘A

SLLEL "MO ‘ALID WAOHY THO
avouwd SSIAuaSs
vr ALVLSUALNI 'M2LSe

OMI ‘SIDIAWIS NOLLONULSNOS 2u

 

Se

VWOHY TNO ‘SNIHSND
HL8 “3 ¢b€ SONSCISSAY HLINS

 

 

 
